

116 HR 4014 IH: Fracturing Responsibility and Awareness of Chemicals Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4014IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Ms. DeGette (for herself, Mr. Neguse, Mr. Cartwright, Ms. Schakowsky, Ms. Clarke of New York, Mr. Khanna, Mr. Beyer, Mr. Blumenauer, Mr. Sarbanes, Mr. Welch, Ms. McCollum, Ms. Bonamici, Mr. Engel, Ms. Lee of California, Mrs. Napolitano, Ms. Norton, Mr. Raskin, Mr. Hastings, Mr. Soto, Mr. McGovern, Mr. DeSaulnier, Mr. Quigley, Mr. Morelle, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the exemption for hydraulic fracturing in the Safe Drinking Water Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Fracturing Responsibility and Awareness of Chemicals Act of 2019. 2.Regulation of hydraulic fracturing (a)Hydraulic FracturingSection 1421(d)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking subparagraph (B) and inserting the following:
				
 (B)includes the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities; but
 (C)excludes the underground injection of natural gas for purposes of storage.. (b)Disclosure of hydraulic fracturing chemicals; medical emergencies; proprietary chemical formulasSection 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300H(b)) is amended by adding at the end the following:
				
					(4)
 (A)Regulations included under paragraph (1)(C) shall include the following requirements: (i)A person conducting hydraulic fracturing operations shall disclose to the State (or the Administrator if the Administrator has primary enforcement responsibility in the State)—
 (I)prior to the commencement of any hydraulic fracturing operations at any lease area or portion thereof, a list of chemicals intended for use in any underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the anticipated volume of each chemical; and
 (II)not later than 30 days after the end of any hydraulic fracturing operations, the list of chemicals used in each underground injection during such operations, including identification of the chemical constituents of mixtures, Chemical Abstracts Service numbers for each chemical and constituent, material safety data sheets when available, and the volume of each chemical used.
 (ii)The State or the Administrator, as applicable, shall make the disclosure of chemical constituents referred to in clause (i) available to the public, including by posting the information on an appropriate internet website.
 (iii)Whenever the State or the Administrator, or a treating physician or nurse, determines that a medical emergency exists and the proprietary chemical formula of a chemical used in hydraulic fracturing operations is necessary for medical treatment, the person conducting the hydraulic fracturing operations shall, upon request, immediately disclose the proprietary chemical formulas or the specific chemical identity of a trade secret chemical to the State, the Administrator, or the treating physician or nurse, regardless of whether a written statement of need or a confidentiality agreement has been provided. The person conducting the hydraulic fracturing operations may require a written statement of need and a confidentiality agreement as soon thereafter as circumstances permit.
 (B)Subparagraph (A)(i) and (A)(ii) do not authorize the State (or the Administrator) to require the public disclosure of proprietary chemical formulas..
			